                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                                                  § CASE NUMBER 6:18-CR-00040-RWS
v.                                                §
                                                  §
                                                  §
BERYL-ANNE TUFON LOBE,                            §


               ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
              OF FACT AND RECOMMMENDATION ON GUILTY PLEA

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding Defendant Beryl-anne Tufon Lobe’s plea of guilty

to Count One with a violation of Title 18 U.S.C. § 371 - Conspiracy to Violate the Anti-Kickback

Statute.

       Having conducted a proceeding in the form and manner prescribed by the Federal Rule of

Criminal Procedure 11, the Magistrate Judge recommends that the Court accept the Defendant’s

guilty plea. The parties waived their right to file objections to the Findings of Fact and

Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed March 6, 2020, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the Plea Agreement is approved by the Court, conditioned upon a review of the

presentence report.
      It is further ORDERED that, pursuant to Defendant’s Plea Agreement, the Court finds

Defendant GUILTY of Count One of the Indictment in the above-numbered cause and enters a

JUDGMENT OF GUILTY against Defendant as to Count One of the Indictment.

       SIGNED this 12th day of March, 2020.



                                                     ____________________________________
                                                     ROBERT W. SCHROEDER III
                                                     UNITED STATES DISTRICT JUDGE
